DETAILED ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-14, 16-17 is/are pending.
Claims 1-9, 13-14, 16-17 is/are rejected.
Claims 10-12 is/are withdrawn from consideration. 
Claim 15 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 13-15) in the reply filed on 08/11/2021 is acknowledged.

Claims 10-12 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.


Response to Proposed Amendments
The proposed Claim Amendments filed 06/06/2022 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	In claim 1, the proposed newly added limitation regarding the glass transition temperature of the second polyester has not been previously claimed or presented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 13-14, 16-17 remain/s rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The disclosure as originally filed does not provided support an open-ended range (“being at least 10 micrometers thick”) which lacks an upper limit on the tri-layer stack thickness.  The disclosure as originally filed only provides support for a closed range of tri-layer stack thickness of 10-200 micrometers.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Claim Amendments filed 12/01/2021.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,016,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejections of Claims 1-9, 13-15 on the ground of nonstatutory double patenting based on U.S. Patent No. 11,016,231 in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Terminal Disclaimer filed 12/01/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-9, 13-14 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	PARNHAM ET AL (US 2017/0162734),
 	as stated in the previous Office Action mailed 04/05/2022.
	PARNHAM ET AL ‘734 discloses a biaxially oriented, self-supporting three-layer polyester film comprising:
• a first outer layer A comprising a first amorphous copolyester preferably derived from a carboxylic acid component (e.g., but not limited to, a single aromatic dicarboxylic acid as described with respect to layer B, such as 2,6-naphthalenedicarboxylic acid), and a glycol component (e.g., two or more glycols as described with respect to layer B -- for example, but not limited to (based on the total glycol component):
 	• 10-70 mol% aliphatic diols such as ethylene glycol, etc. and/or 
 	• 30-90 mol% cycloaliphatic diols such as cyclohexanedimethanol, etc.;
wherein outer layer A can be optically clear (e.g., the percentage of scattered light of preferably no more than 1.5% and/or a total luminous transmission in the visible region of preferably at least 90%) 

• an inner base layer B comprising a crystallizable polyester (e.g., polyethylene-2,6-naphthalate), wherein the dicarboxylic comonomer content is preferably less than 1 mol% (based on the total dicarboxylic acid component), wherein base layer B optionally contains opacifying particulate fillers when opacity is desired (e.g., when the three-layer polyester film is used in photovoltaic applications, etc.)

• a second outer layer C which can comprise the same (or similar) first amorphous copolyester as used in the first outer layer A)

The three-layer polyester film has a preferred overall thickness of 100-500 microns, wherein base layer B comprises greater than 50% of the overall film thickness. The three-layer polyester film is useful in photovoltaic devices (in which case, the three-layer polyester film is typically made opaque), or alternatively, the three-layer polyester film is useful in other applications wherein hydrolytic stability is critical (e.g., the manufacture of electronic or opto-electrical devices -- for example, but not limited to: organic light emitting display (OLED) devices -- electrophoretic displays; semiconductor devices; etc.) (entire document, e.g., paragraph 0004, 0013, 0015-0017, 0019, 0028, 0062, 0067, 0076, 0085-0088, 0090, 0096-0098, etc.)
	Regarding claims 1, 4, 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a three-layer film comprising a crystallizable PEN-based base layer sandwiched between two amorphous PEN-based copolyester outer layers in accordance with PARNHAM ET AL ‘734 to form materials for optical, electronic, and/or display applications.
 	Further regarding claims 1, 8, since thermoplastic linear polyesters derived from diacids and diols have a typical ratio of diacid-derived units to diol-derived units of about 1:1, the Examiner has reason to believe that the suggested mole-based percentages for naphthalate units (based on the total diacid component), aliphatic diol-derived units (based on the total diol component), and cycloaliphatic diol-derived units (based on the total diol component) disclosed in PARNHAM ET AL ‘734 read on (or at least partially overlap) the recited mole-based percentages for naphthalate units, ethylene units, and branched or cyclic C4-C10 alkyl units (based on the total of diacid and diol-based units combined) recited in claims 1, 8; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. For example, 10-70 mol% ethylene glycol-derived units (based on the total diol units) would be approximately equivalent to 5-35 mol% ethylene glycol-derived units based on the total amount of diacid and diol units.
 	Regarding claim 2, one of ordinary skill in the art to utilize known PEN-based polyesters which are capable of producing film layers exhibiting high Young’s modulus values (e.g., greater than 4.5 GPa or ~459 kg/mm2) for the inner layer of the three-layer films disclosed in PARNHAM ET AL ‘734 in order to produce three-layer films with the mechanical properties (e.g., strength, flexibility, Young’s modulus, etc.) required or deemed optimal for specific end-use applications.
	Regarding claim 7, one of ordinary skill in the art would have utilize known isotropic (i.e., low birefringence) amorphous copolyesters as the amorphous copolyester in layers A and C in the films of PARNHAM ET AL ‘734. in order to produce films conforming with a predetermined optical design intended to produce a predetermined optical effect(s) (e.g., reflectance, transmittance, polarization, retardation, etc. of broad or narrow bandwidths of light, etc.) for specific optical and/or display applications.
 	Regarding claim 9, one of ordinary skill would have omitted the presence of opacifying fillers or pigments from base layer B (and outer layers A and C) of PARNHAM ET AL ‘734 in order to produce durable, highly transparent low-haze films for OLED or other electronic display applications (e.g., where clarity and high light transmission is desirable and/or essential.
 	Regarding claim 13, one of ordinary skill in the art would have utilized the films of PARNHAM ET AL ‘734 as a conventional polyester film component for OLED or other electronic display applications (e.g., as a support for a light-emitting structure or layer, etc.).
 	Regarding claim 14, one of ordinary skill in the art would have selected the ethylene naphthalate-based polyester of the base layer B and the naphthalate-based copolyesters of outer layers A and C of PARNHAM ET AL ‘734 in order to obtain the flexibility, bendability, and cracking resistance requires for specific photovoltaic or electronic display applications (e.g., for flexible or foldable solar cell devices, OLED devices, etc.)

Claim 2 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	PARNHAM ET AL (US 2017/0162734),
		as applied to claim 1 above, 
	and further in view of FURUYA ET AL (US 6,139,952),
 	as stated in the previous Office Action mailed 04/05/2022.
 	FURUYA ET AL ‘952 discloses that it is well known in the art that polyester films formed from a polyester comprising ethylene-naphthalate units as the main component (e.g., at least 80 mol%) are capable of producing biaxially oriented films with Young’s modulus values of 400-700 kg/mm2 which have sufficient stiffness for applications, but is not prone to brittleness or chipping during processing and manufacturing. (line 55-63, col. 2; line 23-39, col. 5; etc.)
	Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known polyesters mostly comprised of ethylene-naphthalate units which are capable of producing film layers exhibiting Young’s modulus values (e.g., greater than 4.5 GPa or ~459 kg/mm2) to form the inner base layer B in PARNHAM ET AL ‘734 in order to produce multilayer polyester films with a useful combination of processibility and stiffness, as well as mechanical properties (e.g., strength, flexibility, Young’s modulus, etc.) required or deemed optimal for specific end-use applications.

Claim 3 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	PARNHAM ET AL (US 2017/0162734),
		as applied to claim 1 above, 
	and further in view of LIU (US 2016/0282523),
 	as stated in the previous Office Action mailed 04/05/2022.
 	LIU ‘523 disclose that it is well known in the art that after stretching and orientation (e.g., biaxially), naphthalenedicarboxylate (NDC)-based polyesters (e.g., comprising at least 90 mol% NDC units, such as polyethylene naphthalate, etc.), are capable of exhibiting out-of-plane birefringence values of at least 0.1 (or at least 0.2). (paragraph 0015-0016, 0023, etc.)
 	Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known or commercially available crystallizable polyethylene naphthalate homopolyesters (or copolyesters containing very small amounts of comonomers) which are, upon orientation, typically exhibit high out-of-plane birefringence (as evidenced by LIU ‘523) to form the base layer B in the three-layer films of PARNHAM ET AL ‘734.

Claims 5-6 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	PARNHAM ET AL (US 2017/0162734),
		as applied to claim 1 above, 
	and further in view of DEAK ET AL (US 2015/0275032),
 	as stated in the previous Office Action mailed 04/05/2022.
	DEAK ET AL ‘032 provides evidence that it is well known in the art that amorphous polyesters are generally characterized as not having a melting point and having a low enthalpy of fusion of less than 10 J/g. (paragraph 0029, etc.)
	Regarding claims 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known amorphous (i.e., typically characterized by having no melting point and/or having a low enthalpy of fusion of less than 10 J/g, as evidenced by DEAK ET AL ‘032) ethylene naphthalate-based copolyesters to form in the outer layers A and C of PARNHAM ET AL ‘734 in order to form materials for optical, electronic, and/or display applications. 

Claim 7 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	PARNHAM ET AL (US 2017/0162734),
		as applied to claim 1 above, 
	in view of FAN ET AL (US 2014/0142247),
 	as stated in the previous Office Action mailed 04/05/2022.
 	FAN ET AL ‘247 discloses that it is well known in the art to utilize amorphous copolyesters with high transmittance and low birefringence which are derived from a diacid component (e.g., dimethyl-2,6-naphthalenedicarboxylate) and a diol component (e.g., a combination of ethylene glycol (EG), 2,2-dimethyl-1,3-propanediol (neopentyl glycol) (NPG) and/or tricyclodecanedimethanol (TCD) units, wherein the ethylene glycol and neopentyl glycol units can comprise up to 70 mol% of the diol-derived units) as materials for optical and/or display applications (e.g., . (paragraph 0006, 0023, 0032, 0037, etc.; Table 2, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known isotropic amorphous copolyesters as disclosed in FAN ET AL ‘247 as the amorphous copolyester in layers A and C in the films of PARNHAM ET AL ‘734. in order to produce films conforming with a predetermined optical design intended to produce a predetermined optical effect(s) (e.g., reflectance, transmittance, polarization, retardation, etc. of broad or narrow bandwidths of light, etc., via the match or mismatch of refractive indices in the x, y, and/or z directions) for specific optical and/or display applications.

Claims 9, 16 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	PARNHAM ET AL ‘734
		as applied to claim 1,
	and further in view of FUNATSU ET AL (US 2014/0242372),
 	as stated in the previous Office Action mailed 04/05/2022.
	FUNATSU ET AL ‘372 discloses that it is well known in the art to utilize transparent (e.g., having a haze of 2.0 or less) multilayer polyester films with conductive electrodes applied thereon as components in touch screen devices. (paragraph 0002, 0011-0012, Table 3; etc.)
	Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the presence of opacifying fillers or pigments from base layer B (and outer layers A and C) of PARNHAM ET AL ‘734 in order to produce durable, highly transparent low-haze films as suggested by FUNATSU ET AL ‘372 useful for OLED or other electronic display or touch screen applications (e.g., where clarity and high light transmission is desirable and/or essential).
 	Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the three-layer films of PARNHAM ET AL ‘734 as conductive electrode supports for known display devices (e.g., touch screens, etc.) in order to provide durable, hydrolysis-resistant support and/or protective layers.

Claim 17 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	PARNHAM ET AL (US 2017/0162734),
		as applied to claims 1, 4 above, 
	and further in view of LIU (US 2016/0282523),
		as applied to claim 3,
	and further in view of FAN ET AL (US 2014/0142247),
 	as stated in the previous Office Action mailed 04/05/2022.
 	FAN ET AL ‘247 discloses that it is well known in the art to utilize amorphous copolyesters with high transmittance and low birefringence which are derived from a diacid component (e.g., dimethyl-2,6-naphthalenedicarboxylate) and a diol component (e.g., a combination of ethylene glycol (EG), 2,2-dimethyl-1,3-propanediol (neopentyl glycol) (NPG) and/or tricyclodecanedimethanol (TCD) units, wherein the ethylene glycol and neopentyl glycol units can comprise up to 70 mol% of the diol-derived units) as materials for optical and/or display applications (e.g., . (paragraph 0006, 0023, 0032, 0037, etc.; Table 2, etc.)
 	Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known isotropic amorphous copolyesters as disclosed in FAN ET AL ‘247 as the amorphous copolyester in layers A and C in the films of PARNHAM ET AL ‘734 in order to produce films conforming with a predetermined optical design intended to produce a predetermined optical effect(s) (e.g., reflectance, transmittance, polarization, retardation, etc. of broad or narrow bandwidths of light, etc., via the match or mismatch of refractive indices in the x, y, and/or z directions) for specific optical and/or display applications.

*     *     *

The rejections under 35 U.S.C. 103 based on PEIFFER ET AL (US 5,955,181) in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Claim Amendments filed 12/01/2021.

The rejections under 35 U.S.C. 103 based on YUST ET AL (US 2009/0273836) in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Claim Amendments filed 12/01/2021.

Response to Arguments
Applicant’s arguments filed 06/06/2022 have been fully considered but they are not persuasive.
 	(A) Applicant’s arguments with respect to the newly added limitation regarding the glass transition temperature of the second polyester in the proposed Claim Amendments filed 06/06/2022 have been considered but are moot because the proposed Claim Amendments filed 06/06/2022 have NOT been entered.
 	(B) Applicant argues that “the Office Action has failed to show that there would have been any reasonable expectation of success in obtaining a heat-sealable layer if naphthalate-based copolyesters were chosen for the A layer that comprise no more than 2 mole percent of any carboxylate units other than naphthalate units as claimed.”  However, PARNHAM ET AL ‘734 clearly teaches that suitable copolyesters for heat-sealable layer (A) (corresponding to the recited “first outer layer” and the “second outer layer”) preferably contain: (i) acid units derived from “only one dicarboxylic acid, preferably an aromatic dicarboxylic acid” such as those disclosed for layer (B) (e.g., naphthalene-2,6-dicarboxylic acid); and (ii) diol units derived from a mixture of aliphatic diols (e.g., ethylene glycol) and a cycloaliphatic glycol (e.g., 1,4-cyclohexanedimethanol), wherein the ratio of aliphatic diol (e.g., ethylene glycol) to cycloaliphatic glycol (e.g., 1,4-cyclohexanedimethanol) can range from 90:10 to 40:60.  Therefore, since PARNHAM ET AL ‘734 clearly teaches that copolyesters containing only a single type of aromatic dicarboxylate unit (e.g., naphthalate units) can provide the required degree of heat-sealability for heat-sealable layer (A) (i.e., because the presence of two different diol units), PARNHAM ET AL ‘734 provides a reasonable expectation of success that copolyesters containing 2 mol% or less of carboxylate units other than naphthalate units can be heat-sealable, particularly when the copolyester contains a mixture of two (or more) diol units.  Applicant has not provided persuasive evidence to the contrary.
 	(C) Applicant argues that PEIFFER ET AL ‘181 provides evidence that copolyesters containing mostly ethylene-2,6-naphthalate units must also contain at least 5 mol% ethylene terephthalate units in order to be heat-sealable.  As an initial matter PEIFFER ET AL ‘181 is not relied upon in the present rejections under 35 U.S.C 103 in the Office Action mailed 04/05/2022.  Furthermore, the weight ratio of ethylene terephthalate units and ethylene-2,6-naphthalate units disclosed in PEIFFER ET AL ‘181 is specifically selected to achieve a specific heat-sealing characteristic (i.e., an unexpectedly low sealing initiation temperature, as clearly discussed in PEIFFER ET AL ‘181, line 6-18, col. 6).  
 	The disclosure of a specific weight ratio of ethylene terephthalate units to ethylene-2,6-naphthalate units in PEIFFER ET AL ‘181 to achieve a particular heat-sealing characteristic (i.e., low sealing initiation temperature) does not constitute persuasive evidence that all heat-sealable copolyesters containing mostly naphthalate carboxylate units must contain 5 mol% or more of a second carboxylate unit (as apparently asserted by Applicant), especially in view of PARNHAM ET AL ‘734 which clearly and specifically teaches that copolyesters with suitable or desirable heat-sealing properties (which do not necessarily include or require the particularly low seal initiation temperature disclosed in PEIFFER ET AL ‘181) can provided by a copolyester containing: (i) units from a single aromatic dicarboxylic acid (e.g., naphthalene-2,6-dicarboxylic acid); and (ii) units from a mixture of diols (e.g., ethylene glycol and 1,4-cyclohexanedimethanol).
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 11, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787